Citation Nr: 0016865	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  95-23 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for residuals of a 
shell fragment wound of      the left lower leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to September 
1970.

This appeal arose from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO's).  In May 1994, 
the Muskogee, Oklahoma RO denied entitlement to service 
connection for a back disability, headaches, post-traumatic 
stress disorder (PTSD), a right knee disability, and 
residuals of a shell fragment wound of the left lower leg.  A 
timely appeal was filed for all claims, with the exception of 
the claim for hearing loss, which is therefore not before the 
Board at this time.  See 38 C.F.R. § 20.302 (1999).  In 
January 1995, the RO in Detroit, Michigan denied entitlement 
to a nonservice-connected pension, to include under the 
provisions of 38 C.F.R. § 3.321(b)(2) (1997).  In July 1998, 
the Board remanded the claims for additional development.  In 
May 1999, the RO granted service connection for PTSD.  In 
September 1999, the RO granted the veteran's claim for 
nonservice-connected pension.  


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while on 
active duty in the Republic of Vietnam.

2.  The veteran's shrapnel fragment wound of the left leg is 
causally linked to his combat duty in Vietnam.

3.  The claims file does not contain competent medical 
evidence of a link between any back condition, headaches or 
right knee disability and the veteran's service.


CONCLUSIONS OF LAW

1.  A shrapnel fragment wound of the left leg was incurred as 
a result of the veteran's active duty.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303 
(1999).

2.  The claims of entitlement to service connection for a 
back condition, headaches and a right knee disability are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that in a September 1999 rating 
decision, the RO determined that the veteran was incompetent 
for VA purposes due to his PTSD.  The veteran's brother has 
been appointed as his fiduciary.

In addition, in July 1998, the Board remanded the claims for 
additional development.  Specifically, the Board requested 
the RO to contact the veteran and have him clarify whether or 
not he desired a hearing.  In addition, the Board requested 
the RO to have the veteran identify all health care providers 
who had treated him for the claimed conditions, and then to 
attempt to obtain all identified records.  In July 1999, the 
RO sent the veteran a letter in conformance with the Board's 
remand.  However, it does not appear that a response was 
received.  

Under the circumstances, the Board finds that the veteran has 
withdrawn his request for a hearing, see 38 C.F.R. 
§ 20.702(e) (1999), and that the RO has substantially 
complied with the Board's July 1998 remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-147 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Accordingly, the Board will proceed without further delay.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection. 38 C.F.R. § 3.303(b).  

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

Alternatively, the U.S. Court of Appeals for Veterans Claims 
(Court) has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence 
of notation of a claimed disability in the official service 
records.  The law does not, however, create a presumption of 
service connection, and service connection remains a question 
which must be decided based on all the evidence in the 
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

The veteran's discharge (DD Form 214) and personnel file (DA 
Form 20) show that he served in the Republic of Vietnam with 
the 173d Airborne Brigade, with the principal duties of 
machine gunner and squad leader, between April 1968 and April 
1969.  His military occupation specialty was light weapons 
infantryman.  In addition, the claims file includes a 
citation showing that the veteran received the Bronze Star 
Medal with "V" for valor while serving in Vietnam.  Based 
on the foregoing, the Board finds that the veteran is 
qualified for the combat veteran's special consideration 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  His 
statements regarding the claimed injuries must therefore be 
accepted.  Id. 

The veteran's service medical records include his separation 
examination report, dated in August 1970, which shows that 
his head, lower extremities, spine and other musculoskeletal 
system, and his neurological system were clinically evaluated 
as normal.  An accompanying report of medical history shows 
that the veteran denied having swollen or painful joints, 
frequent or severe headache, history of a head injury, a 
history of broken bones, lameness, back trouble of any kind, 
or a "trick" or locked knee, and that he did not self-
report any other relevant symptoms.  The remainder of the 
service medical records are silent as to complaints, 
treatment or a diagnosis involving the veteran's back, right 
knee or headaches.

The claims file includes a VA examination report, dated in 
March 1994, which shows that the impressions included 
"history of intermittently symptomatic right knee, rule out 
X-ray changes;" "history of intermittently symptomatic 
lumbosacral strain, rule out X-ray changes," and "history 
of headaches, most likely tension type."  X-rays of the 
lumbosacral spine revealed disc space narrowing at L5-S1 with 
mild hyperostosis of the facets at this level.  X-rays of the 
right knee revealed mild degenerative changes of the medial 
compartment.

A VA joints examination report, dated in November 1994, shows 
that the veteran reported that he had hurt his right knee in 
a fall in Vietnam.  The diagnoses included osteoarthritis of 
the right knee.  X-rays reportedly revealed degenerative 
change of the right knee.  

A review of the veteran's written statements shows that he 
argues that he has the claimed conditions as a result of 
service.  

I.  Back Disability, Headaches, Right Knee Disability

The Board finds that the veteran's claims for service 
connection for a back disability, headaches and a right knee 
disability are not well grounded.  Service medical records 
are silent as to complaints, treatment or a diagnosis 
involving the veteran's back, right knee or headaches.  The 
first medical evidence of any of the claimed conditions is 
found in the VA examination report, dated in March 1994.  
This is approximately 24 years after separation from service.  
There is no evidence of right knee arthritis within a year of 
separation of service to render a claim for right knee 
arthritis well grounded under the presumptive provisions of 
38 C.F.R. §§ 3.307, 3.309.  Finally, the Board finds that no 
competent medical evidence has been submitted showing that 
any current back disability, headaches, or right knee 
disability is related to service.  Accordingly, the claims 
for a back disability, headaches and a right knee disability 
must be denied as not well grounded.  

The Board has considered the veteran's assertions to the 
effect that he has a back disability, headaches and a right 
knee disability that are related to his service.  However, 
while the veteran's statements represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence that shows that his right knee 
arthritis became manifest to the required degree within the 
presumptive period, or that any of the claimed disabilities 
are otherwise related to service.  Savage, supra.  In 
addition, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion as to 
diagnosis or the etiology of the claimed disorders.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Hence, this argument 
does not provide a factual predicate upon which service 
connection may be granted.  The Board further points out that 
to the extent that the veteran may have intended to assert 
that he sustained any of the claimed conditions during 
combat, and although his participation in combat in 
established, the Court has held that 38 U.S.C.A. § 1154 does 
not alter the fundamental requirement of a medical nexus to 
service.  See Libertine v. Brown, 9 Vet. App. 521 (1996). 

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to submit well-grounded 
claims for service connection for the claimed disabilities.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Residuals, Shell Fragment Wound, Left Lower Leg

The veteran asserts that he has residuals of a shell fragment 
wound of the left lower leg as a result of shrapnel wounds 
sustained in Vietnam during combat.  As previously stated, 
the veteran is shown to have served one year in Vietnam with 
infantry duties while a part of the 173d Airborne Brigade.  
He has been awarded the Bronze Star Medal with a "V" 
device, denoting valor, during service in Vietnam.  

The veteran's service medical records do not show treatment 
for any injuries to the left lower leg.  

A VA examination report, dated in March 1994, shows that the 
veteran was noted to have a barely visible punctate scar 
about 1/4 inch in diameter, which was unremarkable, with no 
abnormalities palpable.  There was no tenderness to palpation 
and no evidence of any objective changes in the left lower 
leg with good muscle mass and strength.  The impression was 
old superficial shrapnel wound, left lower leg, 
intermittently symptomatic, by history, minimal.  An 
accompanying X-ray report for the left tibia/fibula shows 
that there was a metallic foreign body present within the 
region of the anterior compartment over the mid-distal lower 
extremity, with no evidence of fracture.

A VA joints examination report, dated in November 1994, shows 
that the veteran had a 3/8 inch-long scar on the medial left 
tibia.  The diagnoses included status post shrapnel fragment 
wound of the left leg.  

Based on the foregoing, the Board's preliminary finding is 
that the veteran's statements with regard to participation in 
combat are credible, and are consistent with the 
circumstances, conditions, and hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Furthermore, under the circumstances the veteran's claim for 
residuals of a shell fragment wound of the left lower leg is 
considered to be well grounded.  

The Court has recently held that where a combat veteran 
submits a well-grounded claim, the veteran shall prevail on 
the merits unless VA produces clear and convincing evidence 
to the contrary (i.e., unless VA comes forward with more than 
a preponderance of evidence against the combat veteran's 
well-grounded claim).  See Arms v. West, 12 Vet. App. 188, 
196 (1999).  

In this case, the Board finds that the claims file does not 
contain clear and convincing evidence to rebut the veteran's 
claim, and that service connection for a residuals of a shell 
fragment wound of the left lower leg is warranted.


ORDER

Service connection for a back disability, headaches, and a 
right knee disability is denied.

Service connection for residuals of a shell fragment wound of 
the left lower leg is granted, subject to provisions 
governing the payment of monetary benefits.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

